per curiam:
Una vez más, nos vemos precisados a ejercer nuestra facultad disciplinaria en contra de un miembro de *155la clase togada por violar los Cánones 18, 20, 35 y 38 del Código de Ética Profesional.!1) Por los fundamentos que enunciamos, ordenamos la suspensión indefinida del Ledo. Manuel R. Suárez Jiménez (licenciado Suárez Jiménez) del ejercicio de la abogacía. Veamos los antecedentes fácticos que sostienen nuestro dictamen.
l — H
Para julio de 2008, el querellado, en representación del Sr. Antonio Bernier Martínez (señor Bernier o el quejoso) y otros codemandantes, presentó una demanda por daños y perjuicios en el Tribunal de Distrito de Estados Unidos para el Distrito de Puerto Rico (Tribunal de Distrito de Puerto Rico) en contra de la línea aérea American Airlines, Inc.(2) Tras una solicitud de los demandados, mediante una orden emitida por el Tribunal de Distrito de Puerto Rico el 1 de junio de 2009, el caso se trasladó al Tribunal Federal de Distrito para el Distrito Sur de la Florida (Tribunal de Distrito de la Florida).!3) Así las cosas, la representación legal de la parte demandada intentó en varias ocasiones, pero sin éxito, reunirse con el querellado!4) para cumplir con unas órdenes del tribunal respecto a un informe con-junto que debían preparar y presentar ante ese foro.(5) La reunión nunca se logró concordar.
*156Trascendió, que el 14 de agosto de 2009, el querellado presentó ante el Tribunal de Distrito de la Florida una mo-ción para solicitar que se paralizaran los procedimientos en lo que presentaba una moción para que el caso se trasladara al Tribunal de Distrito de Puerto Rico nuevamente.(6) Tras examinar esta y otras mociones presentadas por la parte demandada, el 27 de abril de 2010 dicho foro desestimó el caso sin perjuicio debido al incumplimiento del querellado con los requerimientos del tribunal.(7)
Ante estos hechos, el 13 de enero de 2011, el señor Ber-nier presentó ante este Tribunal la queja AB-2011-14 en contra del licenciado Suárez Jiménez. Alegó que este no lo mantuvo informado sobre las incidencias del caso para el cual lo contrató. Por ejemplo, sostuvo que el letrado no le había informado sobre el traslado del caso al Tribunal de Distrito de la Florida y que este se desestimó como resul-tado del incumplimiento con las órdenes emitidas por ese foro. Finalmente, señaló que por la pobre comunicación que mantenía con el abogado, interesaba conocer el estatus de su caso y obtener una copia del expediente.
Luego de varios requerimientos de este Tribunal, el li-cenciado Suárez Jiménez presentó su contestación a la queja(8) y, en síntesis, negó todo lo alegado por el señor Bernier. Expuso que cuando se trasladó el caso al Distrito de la Florida culminó su representación legal en cuanto al quejoso porque no estaba autorizado a practicar la aboga-cía en esa jurisdicción. Agregó, que en todo momento man-*157tuvo una comunicación efectiva con este en cuanto a lo que ocurría con el caso y que le advirtió acerca de la dificultad procesal del mismo ya que los hechos habían ocurrido en la ciudad de Miami. Mientras tanto, el quejoso se reiteró en las contenciones consignadas en su queja.
Tras varios trámites procesales, el 9 de marzo de 2012, la Oficina de la Procuradora General nos presentó su In-forme, en el que concluyó que el querellado violó los Cáno-nes 18, 20, 35 y 38 del Código de Ética Profesional, supra. Luego de evaluarlo, ordenamos a la Procuradora General que presentara una querella, lo que hizo el 21 de septiem-bre de 2012. En esta le imputó al letrado los cargos si-guientes:
CAKGO I: El licenciado Suárez Jiménez violó el Canon 18 de Ética Profesional al no defender diligentemente los intereses de su cliente a tenor con los preceptos del referido Canon al no representar adecuadamente al querellante en el caso federal 09-21684 conllevando así la desestimación sin perjuicio de su reclamación y al no orientarle sobre la posibilidad de instar su reclamación nuevamente con otro abogado ni entregarle su expediente para dicha gestión.
Cargo II: El licenciado Suárez Jiménez no cumplió con los pre-ceptos del Canon 20 de Ética Profesional al no solicitar su renuncia a la representación legal de sus clientes al Tribunal y al no tomar las medidas razonables para evitar perjudicar a su cliente al cesar su relación profesional, lo cual alega el quere-llado que ocurrió una vez fue el caso trasladado al Tribunal federal de Florida.
Cargo III: El licenciado Suárez Jiménez infringió los preceptos del Canon 35 de Ética Profesional, los cuales disponen que la conducta de un abogado para con el Tribunal, sus representa-dos, y sus compañeros debe ser sincera y honrada, ante las incongruencias en cuanto lo informado a sus clientes de que estaría presentando unos escritos para reabrir el caso en julio de 2010 y lo informado a este Ilustre Foro en su contestación de que discutió con el querellante la posibilidad de presentar una apelación pero que no la presentó porque éste no estaba dispuesto a cubrir el gasto de la misma y porque era frívola, así como aseveró que una vez desestimado el caso había cul-minado la relación profesional con el querellante, así como su obligación de darle seguimiento al mismo.
Cargo IV: La conducta del licenciado Suárez Jiménez al no *158representar adecuadamente los intereses de sus clientes, lo cual conllevó con su dejadez a la desestimación de su caso, el no preocuparse por orientarles e informarles oportunamente su derecho a presentar nuevamente su causa de acción me-diante otra representación legal y al haberles hecho creer que estaba haciendo gestiones para reabrir su caso y/o mentirle a este Tribunal sobre las gestiones realizadas por éste una vez se desestimó el mismo, constituye una violación al Canon 38 de Ética Profesional. Éllo debido a que con dicho comporta-miento no exaltó el honor y la dignidad de la profesión ni evitó hasta la apariencia de conducta profesional impropia, así como no aportó a la consecución de una mejor administración de la justicia. Querella, págs. 7 y 9-10.
El 10 de abril de 2013, el querellado nos presentó su Contestación a la querella y moción de desestimación. En su escrito, nuevamente negó la totalidad de las alegaciones en cuanto a los cargos imputados. Entre otras cosas, ar-güyó: que la Oficina de la Procuradora General no cumplió con el debido proceso de ley durante su investigación rela-cionada con las alegaciones hechas por el quejoso; que el señor Bernier le había mentido en cuanto a los hechos que dieron origen a la demanda de daños y perjuicios; que en todo momento mantuvo una comunicación efectiva con su cliente en cuanto a la imposibilidad de atender el caso en el Distrito de la Florida; que no acordó con el quejoso apelar la sentencia que desestimó el caso y que este nunca solicitó la entrega del expediente del caso. Así las cosas, el 31 de mayo de 2013 nombramos a la Hon. Eliadís Orsini Zayas, exjueza del Tribunal de Primera Instancia, como Comisio-nada Especial para que nos rindiera un informe con sus recomendaciones. Luego de varias instancias procesales, las partes involucradas en este proceso decidieron someter el caso por el expediente. (9) De esta forma, el 11 de abril de 2014 recibimos el Informe de la Comisionada Especial, en el que concluyó que los cargos imputados se probaron con prueba clara, robusta y convincente. Además, recomendó como sanción la suspensión indefinida.
*159Contando con el beneficio del Informe y de la compare-cencia de las partes, pasamos a exponer el estado de dere-cho aplicable a la situación ante nuestra consideración.
II
En reiteradas ocasiones hemos expresado que la prác-tica de la abogacía acarrea una delicada y seria función social. Ello, porque representa servicio, ética y ejemplo. In re García Ortiz, 187 DPR 507, 515 (2012); Ramos Acevedo v. Tribunal Superior, 133 DPR 599 (1993). Asimismo, esta profesión aporta imprescindiblemente a la consecución de la Justicia. In re Mulero Fernández, 174 DPR 18, 28 (2008).
Así, pues, los cánones del Código de Ética Profesional establecen las normas mínimas de conducta que rigen a los miembros de la profesión legal en el desempeño de su labor. In re Reyes Coreano, 190 DPR 739 (2014). Estos tienen el objetivo de promover los más altos principios de conducta decorosa para el beneficio de la profesión, de la ciudadanía y de las instituciones de justicia del país. In re Soto Charraire, 186 DPR 1019, 1027 (2012); In re García Ortiz, supra. Por ello, los abogados tienen una función revestida de gran interés público que genera obligaciones con sus clientes, así como con el tribunal en la administración de la justicia. In re Mulero Fernández, supra, pág. 29; In re Meléndez La Fontaine, 167 DPR 111, 120 (2006).
Como mencionáramos, la querella que presentó la Ofi-cina del Procurador General imputó al licenciado Suárez Jiménez la violación de los Cánones 18, 20, 35 y 38 del Código de Ética Profesional, supra, por no ser diligente en la tramitación del caso de su cliente. Procedemos a exponer el derecho aplicable a las faltas éticas señaladas.
A. Canon 18 del Código de Etica Profesional
El Canon 18 del Código de Ética Profesional, supra, establece que
*160[s]erá impropio de un abogado asumir una representación pro-fesional cuando está consciente de que no puede rendir una labor idónea competente y que no puede prepararse adecuada-mente sin que ello apareje gastos o demoras irrazonables a su cliente o a la administración de la justicia.
Es deber del abogado defender los intereses del cliente dili-gentemente, desplegando en cada caso su más profundo saber y habilidad y actuando en aquella forma que la profesión jurí-dica en general estima adecuada y responsable. (Enfasis suplido).
El referido precepto "recoge el deber de diligencia de todo abogado en la atención de los asuntos de sus clientes”. In re Zayas Nieves, 181 DPR 49, 54 (2011). El abogado tiene la obligación de desempeñarse diligentemente y con capacidad al defender los intereses de su cliente. Íd.; In re Castro Colón, 177 DPR 333 (2009). Este deber constituye una obligación básica y elemental del abogado. In re Dávila Toro, 179 DPR 833, 842 (2010).
En ese contexto, hemos expresado que “[u]n abogado falta a su deber de diligencia cuando no realiza las gestiones que se le encomendaron, de la forma adecuada y sin retrasos”. In re Reyes Coreano, supra, págs. 750-751. Asimismo, hemos señalado reiteradamente que el deber de diligencia profesional es incompatible con la desidia, la despreocupación y la displicencia en el trámite de un caso. Id., pág. 751. En ocasiones anteriores, hemos identificado conductas específicas que contravienen los principios del Canon 18, supra. Entre estas conductas se encuentran: (1) no comparecer a los señalamientos del tribunal; (2) no contestar los interrogatorios sometidos; (3) no informar a las partes sobre la presentación de un perito; (4) desatender o abandonar el caso; (5) permitir que expire el término prescriptivo o jurisdiccional de una acción, y (6) cualquier tipo de acción negligente que pueda conllevar o resulte en la desestimación o el archivo del caso. In re Plaud González, 181 DPR 874, 886-887 (2011); In re Vilches López, 170 DPR 793, 798 (2007).
En el ejercicio de nuestra función disciplinaria, hemos señalado que “ ‘aquella actuación negligente que pueda *161conllevar, o que en efecto conlleve, la desestimación o ar-chivo de un caso, se configura violatoria del Canon 18 [de los Cánones de Etica Profesional]’ ”. In re Díaz Nieves et als., 189 DPR 1000, 1011-1012 (2013). Véase In re Nieves Nieves, 181 DPR 25, 37 (2011).
B. Canon 20 del Código de Etica Profesional
El Canon 20 del Código de Etica Profesional, supra, establece el procedimiento que deben seguir los abogados al renunciar a la representación legal de un cliente. El mismo dispone que
[c]uando el abogado haya comparecido ante un tribunal en representación de un cliente no puede ni debe renunciar la representación profesional de su cliente sin obtener primero el permiso del tribunal y debe solicitarlo solamente cuando exista una razón justificada e imprevista para ello.
Antes de renunciar la representación de su cliente el abogado debe tomar aquellas medidas razonables que eviten perjuicio a los derechos de su cliente tales como notificar de ello al cliente; aconsejarle debidamente sobre la necesidad de una nueva re-presentación legal cuando ello sea necesario; concederle tiempo para conseguir una nueva representación legal; aconsejarle so-bre la fecha límite de cualquier término de ley que pueda afec-tar su causa de acción o para la radicación de cualquier escrito que le pueda favorecer; y el cumplimiento de cualquier otra disposición legal del tribunal al respecto, incluyendo la notifi-cación al tribunal de la última dirección conocida de su representado.
Al ser efectiva la renuncia del abogado debe hacerle entrega del expediente a su cliente y de todo documento relacionado con el caso y reembolsar inmediatamente cualquier cantidad adelantada que le haya sido pagada en honorarios por servi-cios que no se han prestado. (Enfasis suplido).
Reiteradamente, nuestros pronunciamientos sostienen que cuando un abogado ha comparecido ante un tribunal en representación de un cliente, debe obtener el permiso del tribunal para renunciar a la referida representación profesional. In re García Muñoz, 170 DPR 780, 789 (2007). Al hacerse efectiva la renuncia, el abogado debe entregar a su cliente el expediente del caso y todo *162documento relacionado con el pleito. Id. En ese escenario, hemos pautado que “el expediente de un caso le pertenece al cliente y una vez el abogado concluye las gestiones para lo cual fue contratado, surge la obligación de entregar dicho expediente a su cliente de inmediato y sin dilación alguna”. íd., pág. 790. Véase In re Santos Rivera, 172 DPR 703, 711 (2007). Ello, pues el abogado renunciante no tiene interés propietario alguno sobre el expediente del caso. In re Santos Rivera, supra, pág. 717.
Ahora bien, la forma en que se puede dar por terminada la relación profesional entre el abogado y el cliente de-pende de si el abogado ha comparecido formalmente al tribunal en representación del cliente. S. Steidel Figueroa, Ética y responsabilidad disciplinaria del abogado, San Juan, Ed. Pubs. JTS, 2010, pág. 253. Nos dice el autor que,
[d]e ordinario, en ausencia de una comparecencia oficial ante un tribunal, el abogado está en libertad de dar por finalizada una relación profesional con un cliente con mm adecuada no-tificación a éste sin formalismos significativos. Id.
C. Canon 35 del Código de Ética Profesional
El Canon 35 del Código de Ética Profesional, supra, dispone que
[l]a conducta de cualquier miembro de la profesión legal ante los tribunales, para con sus representados y en las relaciones con sus compañeros debe ser sincera y honrada.
No es sincero ni honrado el utilizar medios que sean incon-sistentes con la verdad ni se debe inducir al juzgador a error utilizando artificios o una falsa relación de los hechos o del derecho. [...]
El abogado debe ajustarse a la sinceridad de los hechos al examinar los testigos, al redactar su affidávit u otros docu-mentos, y al presentar causas.
La conducta de los letrados debe ser sincera y honrada ante todos y en todo momento. In re Arraiza Miranda I, 190 DPR 151 (2014); In re Iglesias García, 183 DPR 572 (2011). Es decir, estas normas mínimas se exigen *163frente a clientes, compañeros abogados y el tribunal. In re Nieves Nieves, supra, pág. 42. Los abogados deben velar que los procesos legales se lleven a cabo de forma honesta, digna y transparente. In re Pons Fontana, 182 DPR 300, 306 (2011). Hemos señalado que este deber se infringe “[p]or el simple hecho de faltar a la verdad, independiente-mente de los motivos de la falsedad”. íd. Asimismo, hemos expresado en ocasiones anteriores que las exigencias de este canon aplican durante la etapa investigativa de un procedimiento disciplinario relacionado a un miembro de la profesión legal. Id.
D. Canon 38 del Código de Ética Profesional
En lo pertinente, el Canon 38 del Código de Ética Profesional, supra, esboza lo siguiente:
El abogado deberá esforzarse, al máximo de su capacidad, en la exaltación del honor y dignidad de su profesión, aunque el así hacerlo conlleve sacrificios personales y debe evitar hasta la apariencia de conducta profesional impropia. En su conducta como funcionario del tribunal, deberá interesarse en hacer su propia y cabal aportación hacia la consecución de una mejor administración de la justicia. [...]
Por razón de la confianza en él depositada como miembro de la ilustre profesión legal, todo abogado, tanto en su vida privada como en el desempeño de su profesión, debe conducirse en forma digna y honorable. En observancia de tal conducta, el abogado debe abstenerse en absoluto de aconsejar y asesorar a sus clientes en otra forma que no sea el fiel cumplimiento de la ley y el respeto al poder judicial y a los organismos administrativos.
En In re Falcón López, 189 DPR 689, 696 (2013), expresamos que cuando un abogado no se conduce de forma digna y honorable incurre en una violación al Canon 38, supra. En varias ocasiones, hemos reiterado que “ ‘por ser los abogados el espejo donde se refleja la imagen de la profesión, éstos deben actuar con el más escrupuloso sentido de responsabilidad que impone la función social que ejercen’ ”. In re Reyes Coreano, supra, pág. 757. Véase In re Fon-*164tánez Fontánez, 181 DPR 407, 417 (2011). Por ello, el abo-gado que viola este canon es indigno de pertenecer a este foro. In re Reyes Coreano, supra, págs. 757-758.
Para saber si un abogado violentó el Canon 38, supra, es necesario evaluar si su conducta realmente afecta sus condiciones morales. In re Reyes Coreano, supra, pág. 758. Es decir, para incurrir en tal violación, su conducta debe ser contraria a los valores principales de la profesión: la dignidad y el honor. Id.
Expuesto el marco ético, pasemos a discutir si la con-ducta exhibida por el licenciado Suárez Jiménez es contra-ria a las disposiciones de los Cánones 18, 20, 35 y 38 del Código de Ética Profesional, supra.
Ill
Reiteradamente, hemos expresado que este Tribunal “ ‘no habrá de alterar las determinaciones de hechos del Comisionado Especial, salvo en aquellos casos donde se de-muestre parcialidad, prejuicio o error manifiesto’ ”. In re Santos Rivera, supra, pág. 711-712. Véase In re Fernández de Ruiz, 167 DPR 661, 680 (2006). No obstante, este caso fue sometido por el Expediente, de manera que estamos en igual posición que la Comisionada Especial para evaluar sus determinaciones. Tras examinarlo rigurosamente, no encontramos razón por la cual debamos intervenir con las mismas. Veamos.
A. Infracción a los Cánones 18 y 20
Al igual que el Informe de la Procuradora General y la Querella, discutiremos estos dos cargos en conjunto. Como sabemos, el Canon 18, supra, establece el deber de todo abogado de defender diligentemente los intereses de su cliente. En su parte correspondiente, el Canon 20, supra, señala que todo abogado debe tomar las medidas pertinen-tes para evitar perjudicar a su cliente al cesar su relación *165profesional. En este caso, en la querella le imputan al licen-ciado Suárez Jiménez infringir estos cánones debido a que sus actuaciones provocaron que se desestimara el caso del señor Bernier. Como mencionamos, una vez el caso de daños y perjuicios se trasladó al Distrito de la Florida, la represen-tación legal de la parte demandada intentó, sin éxito, re-unirse con el querellado en varias ocasiones. Como esas re-uniones debían celebrarse conforme a las órdenes emitidas por el propio Tribunal, dicho foro terminó archivando el caso sin perjuicio por incumplimiento con las mismas.
En cuanto a esto, el licenciado Suárez Jiménez expone varias defensas. En primer lugar, señala que le había infor-mado a sus clientes que la representación legal que brinda-ría en el caso se ceñiría únicamente a los procesos llevados a cabo en el Tribunal de Distrito de Puerto Rico. Específica-mente, en su Moción de Desestimación de la Querella, in-dica que, según el contrato de servicios profesionales, “[l]a representación legal iba a ser exclusivamente en el Tribunal Federal para el Distrito de Puerto Rico [...]”. (Enfasis en el original).(10) El contrato de servicios profesionales obra en el expediente, y en cuanto a esto, consigna que “[l]os deman-dantes por este medio contratan al abogado para que los represente en el Tribunal Federal para el Distrito de Puerto Rico en un caso por violación por daños y perjuicios [...]”.(11) Sin embargo, otros documentos que también constan en el legajo nos ayudan a concluir que, en efecto, las acciones del letrado constituyeron una falta a los deberes éticos impues-tos por los Cánones 18 y 20, supra. Veamos.
Es un hecho estipulado por las partes que al momento en que se trasladó el caso en controversia al Distrito de la Florida el querellado no estaba autorizado a ejercer la abo-*166gacía en esa jurisdicción.(12) Sin embargo, ello no lo exime de responsabilidad en este caso. En primer lugar, este era quien aparecía como abogado de récord en el caso que se ventilaba en el tribunal de la Florida. Al ser así, dicho foro se mantuvo notificándole todas las órdenes pertinentes a ese caso. El deber del letrado era notificarle a ese tribunal su inhabilidad para continuar representando a los deman-dantes, ya que no estaba autorizado a practicar en ese foro, y solicitar que se le relevara de la gestión profesional. Ante las órdenes que estaba recibiendo, esta era una precaución mínima que el licenciado Suárez Jiménez debió tomar an-ticipando que desacatarlas podría conllevar la imposición de sanciones, incluso, la desestimación del caso. Esta era una providencia que debía tomar independientemente de que el contrato de servicios profesionales estableciera que se le contrató para litigar el caso en el Distrito de Puerto Rico. Esto, pues continuaba siendo el abogado de récord para los efectos del tribunal.
Con respecto a esto que hemos discutido, el querellado alega que no recibió las notificaciones del foro federal, ya que no tenía a su disposición el sistema mediante el cual se tramitan los documentos judiciales en esa jurisdicción. Empero, surge del expediente que la representación legal de la parte demandada le notificaba al letrado las órdenes que emitía el tribunal mediante correo electrónico y correo regular.(13) Es decir, no puede alegar desconocimiento de lo que estaba ocurriendo en el Tribunal de Distrito de la Florida con respecto a la causa de su cliente. Al ser así, el licenciado Suárez Jiménez debió tomar las previsiones que ya mencionamos. El no haberlo hecho constituye una vio-lación a los Cánones 18 y 20, supra.
Por otro lado, si bien es cierto que el 14 de agosto de 2009 el querellado informó al Tribunal de Distrito de la *167Florida que presentaría una moción para que el caso se trasladara al Distrito de Puerto Rico, en ningún momento indicó su inhabilidad para practicar en ese foro y su deseo de ser relevado de dicha representación legal. Por el con-trario, presentó excusas por las cuáles no se había podido reunir con los abogados de la parte demandada. En espe-cífico, indicó lo siguiente:
[...] actualmente es imposible para el que subscribe cumplir con la orden que requiere a los demandantes participar en la conferencia entre abogados porque el hermano menor del que suscribe fue víctima de un carjack el lunes pasado [...] (Tra-ducción nuestra)(14)
Como vemos, hasta ese momento, el querellado no indicó que no se podía reunir con los abogados de la otra parte ante su inhabilidad para ejercer la profesión en ese foro, sino que presentó argumentos de por qué no había podido hacerlo a tiempo. Esto contradice su versión de que su gestión se li-mitaba exclusivamente al Tribunal de Distrito de Puerto Rico. Además, como era el abogado de récord y había asu-mido formalmente ante los tribunales la representación legal del quejoso, su deber era cumplir con los formalismos necesarios para que esa gestión culminara.
Así, también, el 10 de julio de 2010, tres meses después de que se desestimara el caso, el querellado informó a sus clientes que estaba preparando unos escritos para solicitar que se reabriera el caso(15) Sin embargo, estas gestiones nunca se realizaron. En sus escritos, arguye las razones para esto: la causa del señor Bernier era inmeritoria y este le mintió sobre los hechos que presuntamente le causaron los daños y perjuicios por los cuales reclamaba. Sin em*168bargo, si eso fuera cierto, ¿por qué en julio de 2009 le es-cribió a los abogados de American Airlines, Inc., para ofre-cerles transar por $100,000?(16)
Por último, el licenciado Suárez Jiménez señala que la desestimación del caso no causó perjuicio a los demandan-tes ya que fue sin perjuicio. Este argumento es completa-mente inmeritorio. Esta Curia no ha vacilado en consignar que cualquier tipo de negligencia que pueda conllevar la desestimación o el archivo del caso contraviene los precep-tos del Canon 18, supra. Véase In re Plaud González, supra.
B. Infracción al Canon 35
En cuanto al Canon 35, se le imputa al abogado no ha-ber tenido una comunicación sincera y honrada con sus clientes. Como ya indicamos, el licenciado Suárez Jiménez no estaba autorizado a litigar en el Distrito de la Florida para la fecha en que ocurrieron los eventos que suscitaron esta querella. Sin embargo, del expediente surgen varias instancias que nos llevan a concluir que sus actuaciones con sus representados, la parte demandada y el propio tribunal fueron confusas, en lo que a esto concierne. Veamos.
En una comunicación electrónica que el letrado le cursó a la hija del quejoso el 10 de julio de 2010, el querellado le informó que no estaba autorizado a practicar la abogacía en el Distrito de la Florida.(17) Añadió, que estaría prepa-rando unos escritos para que el caso se reabriera. En espe-cífico, expresó que “[e]n este momento estoy preparando unos escritos para pedir que el caso se reabra. Les manten-dré al tanto”.(18) Sin embargo, ya desde junio de 2009, el Tribunal de Distrito de Puerto Rico había declarado “ha lugar” la moción de American Airlines, Inc., para que el caso se trasladara a la Florida.
*169Cabe preguntarse, si según el letrado su gestión profe-sional cesó inmediatamente luego de que el caso salió de la jurisdicción del Distrito de Puerto Rico, ¿por qué un. año después insiste en decirle a sus clientes que continuará trabajando para que el caso se “reabra”? ¿Por qué el 14 de agosto de 2009 presentó una moción ante ese foro manifes-tando que no se había podido reunir con los abogados de la otra parte debido a una situación familiar? ¿Por qué —como explicaremos más adelante— en julio de 2009 ne-goció una transacción? Todos estos eventos provocaron in-certidumbre en el quejoso en cuanto a lo que estaba ocu-rriendo con su caso y en cuanto a si, en efecto, el querellado lo estaba representando.
Otro dato que se infiere del expediente es que durante el 7 y 13 de julio de 2009, es decir, luego de que el caso fuera trasladado a la Florida, la representación legal de la parte demandada se comunicó con el querellado con el propósito de coordinar las reuniones que había ordenado el foro federal. A pesar de que en sus comparecencias el quere-llado argumenta que su gestión profesional con el quejoso había culminado para ese entonces, este contestó lo si-guiente mediante correo electrónico a los abogados de American Airlines, Inc.:
Disculpe por no haberlo contactado antes.
La Sra. [R.C.] está muy enferma. Ella está en estado vege-tativo y no puede deponer. Recibirán la documentación médica que acredita su condición de salud. Respecto a la conferencia de Regla 16, les solicito que se aplace hasta que presente al final de la semana próxima una moción para el traslado del caso. Estoy recopilando la documentación que apoya esta mo-ción, que de todas formas, debemos entergarle a ustedes.
También aprovecho esta oportunidad para inquirirle sobre una posible transacción. No he hablado con mis clientes sobre una cantidad, pero pienso que $100,000.00 sería aceptable para ellos. (Traducción y énfasis nuestros).(19)
*170Nótese, que a pesar de haber dicho que no tenía obliga-ción con el quejoso para esa fecha, a pesar de que insiste en que le comunicó que no podía practicar la abogacía en esa jurisdicción, el querellado le informa a la representación legal de la parte contraria que está dispuesto a transar el caso de sus clientes. Independientemente de que el quejoso hubiese tenido conocimiento de esa comunicación, la misma demuestra que el abogado Suárez Jiménez no fue honesto y honrado respecto a la información que le estaba brindando a las partes involucradas en el pleito. Todo esto contrasta con su versión de que le había indicado al que-joso que su gestión profesional estaba limitada única y ex-clusivamente a los procedimientos ante el Tribunal de Dis-trito de Puerto Rico.
Así, pues, podemos concluir que la información provista por el licenciado Suárez Jiménez en este procedimiento disciplinario es inconsistente con la información brindada a sus clientes en cuanto a las gestiones que realizaría en el caso. Como mencionamos, el Canon 35 del Código de Etica Profesional, supra, exige que los abogados desplieguen una conducta sincera y honrada ante los tribunales y sus representados. Evidentemente, la actuación exhibida por el licenciado Suárez Jiménez dista de esos estándares éticos.
C. Infracción al Canon 38
El Canon 38 del Código de Etica Profesional, supra, exige que los abogados se esfuercen, al máximo de su ca-pacidad, en la exaltación del honor y de la dignidad de su profesión. Es decir, todo abogado se debe conducir de forma *171digna y honorable en su desempeño. Luego de estudiar de-tenidamente el expediente de autos, colegimos que la con-ducta desplegada por el licenciado Suárez Jiménez no exalta el honor ni la dignidad de la profesión. De acuerdo con la discusión que antecede, es evidente que la actuación del licenciado Suárez Jiménez acusa graves desviaciones de las normas éticas exigióles a todo miembro de la clase togada. Su conducta revela un patrón de conducta que la-cera la buena imagen de la profesión ante la sociedad. En momentos como estos, no podemos vacilar en cuanto a los estándares éticos que nos rigen. Cumplir con los requeri-mientos del tribunal, ser diligente en la tramitación de una causa, ofrecer información certera y exacta, son requisitos mínimos que deben tener en cuenta todo abogado y abo-gada a la hora de asumir una representación profesional. Esto es lo menos que cada cliente o dienta espera de un letrado.
IV
Por los fundamentos que anteceden, decretamos la sus-pensión inmediata e indefinida del ejercicio de la abogacía del Ledo. Manuel Suárez Jiménez. Le imponemos el deber de notificar a todos sus clientes de su inhabilidad de seguir representándolos e informar oportunamente de su suspen-sión indefinida a los foros judiciales y administrativos de Puerto Rico. Además, tiene la obligación de acreditar y cer-tificar ante este Tribunal el cumplimiento con lo anterior, dentro del término de 30 días a partir de la notificación de esta Opinión “per curiam” y Sentencia.

Se dictará sentencia de conformidad.

La Juez Asociada Señora Rodríguez Rodríguez y el Juez Asociado Señor Estrella Martínez no intervinieron.

(1) 4 LPRAAp. IX.


(2) El licenciado Suárez Jiménez presentó la demanda en representación de la Sra. Luz Esther Rivera Carmona, el Sr. Antonio Bernier Martínez y la Sociedad Legal de Gananciales compuesta por ambos, la Sra. Lucyann Bernier Rivera, la Sra. Suzanne Bernier Rivera y la Sra. Alba I. Rivera Carmona, en contra de American Airlines y AMR Corporation.


(3) Véase Opinion and Order, Apéndice de la Moción de desestimación de la querella, pág. 49.


(4) El 7 y 13 de julio de 2009, los abogados de American Airlines, Inc. se comu-nicaron con el querellado. Véase Estipulaciones de las partes, Apéndice, Exhibits IV y V. Véase, además, Defendant American Airlines, Inc.’s motion for enlargement of time to meet and prepare joint scheduling report and proposed scheduling order, Apéndice de la Moción de desestimación de la querella, pág. 74.


(5) El 21 de julio y 10 de agosto de 2009, el Tribunal emitió las siguientes *156órdenes, respectivamente: Order requiring counsel to meet and file joint scheduling report and proposed order y Order granting American Airlines, Inc.’s motion to compel plaintiffs to participate in joint scheduling conference and preparation of joint scheduling report and proposed order. Apéndice de la Moción de desestimación de la querella, págs. 56 y 92.


(6) íd., pág. 94.


(7) Id., pág. 116, Order dismissing case.


(8) El 17 de mayo de 2011 emitimos una Resolución en la que concedimos un término de cinco días para que compareciera ante este Tribunal y contestara la queja. Ello, ya que en dos ocasiones la Subsecretaría de este Tribunal cursó infruc-tuosamente comunicaciones al querellado en los que concedía términos para que contestara la queja presentada en su contra.


(9) Véase “Moción conjunta informando interés en presentar un informe y some-ter el caso por el expediente”.


(10) Véase Moción de desestimación de la querella por insuficiencia de prueba clara, robusta y convincente, pág. 3.


(11) Véase Contrato de Servicios profesionales, Estipulaciones de las partes, Exhibit II, pág. 1.


(12) Véase Estipulaciones de las partes.


(13) Véanse comunicaciones del 7, 13 y 21 de julio de 2009. Estipulaciones de las partes, Exhibits, IV, V y VII.


(14) Plaintiffs’ emergency motion for stay, Moción de desestimación de la Quere-lla, Apéndice, pág. 94. En el original:
“[...] currently it is impossible for the undersigned to comply with the order compelling plaintiffs to participate in a joint scheduling conference due to the fact that the undersigned’s younger brother was the victim of a carjack last Monday [...]”.


(15) Véase Exhibit III estipulado por las partes en el escrito Estipulaciones entre las partes de 10 de febrero de 2014.


(16) Exhibit IV, Estipulaciones entre las partes.


(17) Exhibit III, Estipulaciones entre las partes.


(18) íd., pág. 1.


(19) Exhibit VI, Estipulaciones entre las partes. En el original:
“Sorry I have not contacted you sooner.
*170“Mrs. [R.C.] is very ill. She is in a vegetative state and cannot be deposed. You will be receiving medical documentation accrediting her medical condition.
“As to the Rule 16 conference, I request that we place this in abeyance pending a motion to remand that I will file before the end of next week. I am compiling documentation that supports this motion, that anyway, we have to produce to you.
“I also take this opportunity to inquire about a possible settlement. I have not talked to my clients about an amount, but I think $100,000.00 would be acceptable to them”.